Name: 2011/33/EU: Council Decision of 8Ã November 2010 on the conclusion of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Ukraine, of the other part, on a Framework Agreement between the European Union and Ukraine on the general principles for the participation of Ukraine in Union programmes
 Type: Decision
 Subject Matter: international affairs;  EU institutions and European civil service;  Europe;  European construction
 Date Published: 2011-01-21

 21.1.2011 EN Official Journal of the European Union L 18/1 COUNCIL DECISION of 8 November 2010 on the conclusion of the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Ukraine, of the other part, on a Framework Agreement between the European Union and Ukraine on the general principles for the participation of Ukraine in Union programmes (2011/33/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 114, 168, 169 and 172, Article 173(3), and Articles 188 and 192, in conjunction with Article 218(6)(a) and the first subparagraph of Article 218(8), thereof, Having regard to the proposal from the Commission, Having regard to the consent of the European Parliament, Whereas: (1) The Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Ukraine, of the other part (1), on a Framework Agreement between the European Union and Ukraine on the general principles for the participation of Ukraine in Union programmes (hereinafter referred to as the Protocol) was signed on behalf of the Union on 22 November 2010. (2) As a consequence of the entry into force of the Treaty of Lisbon on 1 December 2009, the European Union has replaced and succeeded the European Community. (3) The Protocol should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and Ukraine, of the other part, on a Framework Agreement between the European Union and Ukraine on the general principles for the participation of Ukraine in Union programmes (2) (hereinafter referred to as the Protocol) is hereby approved on behalf of the European Union. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 10 of the Protocol. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 8 November 2010. For the Council The President M. WATHELET (1) OJ L 49, 19.2.1998, p. 3. (2) See page 3 of this Official Journal.